Case 2:21-cv-03441-DSF-MAR Document 1 Filed 04/22/21 Page 1 of 8 Page ID #:1



 1   SULAIMAN LAW GROUP, LTD.
     Alexander J. Taylor, Esq.
 2   California Bar No. 332334
 3   2500 S. Highland Ave, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Fax: (630) 575-8188
 5   ataylor@sulaimanlaw.com
     Counsel for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
                                 CENTAL DISTRICT OF CALIFORNIA
 8
                                                            Case No. 2:21-cv-03441
 9

10                                                          COMPLAINT FOR DAMAGES
      JANET MANCILLA,
11                                                             1. VIOLATION OF THE FAIR DEBT
                         Plaintiff,
                                                                  COLLECTION PRACTICES ACT,
12                                                                15 U.S.C. § 1692 ET SEQ.;
               v.
13                                                             2. VIOLATION OF THE
14                                                                ROSENTHAL FAIR DEBT
      VIKING CLIENT SERVICES, LLC,                                COLLECTION PRACTICES ACT,
15                                                                CAL. CODE §1788 ET SEQ.
                         Defendant.
16                                                          JURY TRIAL DEMANDED
17
           NOW COMES Janet Mancilla (“Plaintiff”), by and through the undersigned counsel,
18
     complaining of Viking Client Services, LLC (“Defendant”) as follows:
19
                                         NATURE OF THE ACTION
20
              1.    Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
21

22   Practices Act (“FDCPA”) pursuant to 15 U.S.C. § 1692 and violations of the Rosenthal Fair Debt

23   Collection Practices Act (“RDFCPA”) pursuant to Cal. Civ. Code §1788.
24            2.    Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28
25
     U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.
26
              3.    Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C.
27
     §1367.
28
                                                        1
Case 2:21-cv-03441-DSF-MAR Document 1 Filed 04/22/21 Page 2 of 8 Page ID #:2



 1             4.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in
 2   the Central District of California, Defendant conducts business and maintains significant business
 3
     contacts in the Central District of California, and all of the events or omissions giving rise to the
 4
     claims occurred in the Central District of California.
 5
                                                       PARTIES
 6

 7             5.      Plaintiff is a natural person over 18-years-of-age who, at all times relevant, resided

 8   in the Central District of California.

 9             6.      Defendant is a third-party collection agency, headquartered in Eden Prairie, MN,
10
     and started its business in 1969. According to the Better Business Bureau (“BBB”), Defendant
11
     offers collection services. According to Viking Client Services’ website, they offer a full range of
12
     collection solutions for large, regional, and community banks, insurance companies, debt buyers
13
     and other financial institutions across the United States. Defendant regularly engages in the
14

15   collection of defaulted debts owed to others, including Hertz Corporation. Defendant is also a

16   member of the Minnesota Collectors Association and the Third Party Payment Processors
17   Association.1
18
               7.      The principal purpose of Defendant’s business is the collection of defaulted debts
19
     allegedly owed to third parties.
20
                                        FACTS SUPPORTING CAUSE OF ACTION
21

22             8.      Prior to the conduct giving rise to this cause of action, Plaintiff rented a car from

23   Hertz Corporation (“Hertz”).

24             9.      Plaintiff allegedly incurred a $5,348.87 debt related to her Hertz rental car (“subject
25   debt”).
26
               10.     Subsequently thereafter, despite disagreement with the subject debt, Plaintiff could
27

28   1
         https://www.vikingservice.com/ (last visited 4/19/2021).
                                                             2
Case 2:21-cv-03441-DSF-MAR Document 1 Filed 04/22/21 Page 3 of 8 Page ID #:3



 1   not keep up with payments and defaulted on the subject debt.
 2           11.     Shortly thereafter, Defendant acquired the right to collect on the subject debt while
 3
     it was in default.
 4
             12.     In February 2021, Defendant mailed or caused to be mailed to Plaintiff a letter
 5
     dated February 16, 2021 (“February 16th letter”) regarding the subject debt.
 6

 7           13.     The February 16th letter stated, “We sent you a letter regarding an outstanding

 8   claim with Hertz Corporation…We would like to assist you in resolving this issue.”

 9           14.     Plaintiff was perplexed because she did not understand who Defendant was or why
10
     they were contacting her regarding a “claim” with Hertz Corporation.
11
             15.     Plaintiff later received a second letter from Defendant dated March 19, 2021
12
     (“March 19th letter”) regarding the subject debt.
13
             16.     The March 19th letter stated, “This letter represents a final written attempt to
14

15   resolve the above matter. Your claim will be considered for collections if an arrangement cannot

16   be made.”
17           17.     Due to the lack of identifying information in both the March 16th and February 19th
18
     letters, Plaintiff had to search online to determine that Defendant was a debt collector and the two
19
     letters she received were collection letters attempting to collect the subject debt.
20
             18.     Plaintiff was confused and concerned by Defendant’s collection letters because
21

22   they provided her with incomplete, inaccurate, and misleading information regarding Defendant’s

23   identity and intentions.

24           19.     Defendant’s March 19th letter stated that the subject debt “will be considered for
25   collections,” when in actuality the subject debt was already in collections, as Defendant was a
26
     debt collector who was actively attempting to collect upon the subject debt.
27
             20.     The language Defendant used in its March 19th letter was purposely meant to
28
                                                         3
Case 2:21-cv-03441-DSF-MAR Document 1 Filed 04/22/21 Page 4 of 8 Page ID #:4



 1   deceive and mislead Plaintiff as to the character of the subject debt in order to dragoon Plaintiff
 2   into making an immediate payment.
 3
               21.   The language Defendant used in its March 19th letter was purposely meant to
 4
     deceive Plaintiff into thinking there would be imminent adverse action taken if Plaintiff did not
 5
     make an immediate payment on the subject debt, when in reality the subject debt could not be
 6

 7   “considered for collections” since it was already in collections.

 8             22.   At no time did Defendant’s letters disclose to Plaintiff that it was a debt collector

 9   attempting to collect upon a debt and that all information obtained would be used for that purpose
10
     in an effort to mislead Plaintiff.
11
               23.   Defendant intentionally made false representations and used misleading and
12
     unconscionable means to attempt to collect upon the subject debt. These methods only served to
13
     worry and confuse Plaintiff in hopes that she would make payment on the subject debt.
14

15             24.   Concerned about the violations of her rights, Plaintiff was forced to seek the

16   assistance of counsel to file this action to prevent Defendant from further deception in the future,
17   thus incurring costs and expenses.
18
          COUNT I – DEFENDANT’S VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
19
               25.   Plaintiff restates and realleges paragraphs 1 through 22 as though fully set forth
20
     herein.
21

22             26.   Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

23             27.   The alleged debt in which Defendant attempting to collect upon is a “debt” as

24   defined by FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due to
25
     another for personal, family, or household purposes.
26
               28.   Defendant is a “debt collector” as defined by §1692a(6) because its primary
27
     business purpose is to collect defaulted debts and uses the mail and/or the telephones to collect
28
                                                        4
Case 2:21-cv-03441-DSF-MAR Document 1 Filed 04/22/21 Page 5 of 8 Page ID #:5



 1   delinquent consumer accounts.
 2          29.     Defendant is a “debt collector” as defined by §1692a(6) because it regularly
 3
     collects defaulted debts owed or asserted to be owed or due to another.
 4
            30.     Defendant used the mail to collect the alleged debt and, as such, engaged in
 5
     “communications” as defined in FDCPA §1692a(2).
 6

 7          31.     Defendant violated 15 U.S.C. §§1692e, e(2), e(5), e(10), and f through its unlawful

 8   collection practices.

 9          a. Violations of FDCPA § 1692e
10
            32.     Defendant violated §1692e by using false, deceptive, and misleading
11
     representation in connection to collection of the subject debt. Defendant’s letters concealed the
12
     fact that the subject debt was in collections and that Defendant was a debt collector attempting to
13
     collect upon the subject debt.
14

15          33.     Defendant violated §1692e(2) when it falsely misrepresented the character,

16   amount, or legal status of the subject debt. Defendant’s letters purposely omitted the fact that the
17   subject debt was in collections and that Defendant was a debt collector attempting to collect upon
18
     the subject debt. Rather, the letters only referred to a “claim” Plaintiff had with Hertz Corporation
19
     and never mentioned that the subject debt had been placed with Defendant for collection. In fact,
20
     the March 19th letter even threatened to consider the subject debt for collections despite the fact
21

22   that the subject debt was already in collections. This threat was made in an attempt to coerce

23   Plaintiff into making a payment to avoid adverse action on her account.

24          34.     Defendant violated §1692e(5) when it threatened to take an action it could not
25   legally take or did not intend to take. Defendant’s March 19th letter stated that the subject debt
26
     “will be considered for collections if an arrangement cannot be made.” Defendant failed to
27
     disclose the fact that the subject debt could not be considered for collections because it was
28
                                                        5
Case 2:21-cv-03441-DSF-MAR Document 1 Filed 04/22/21 Page 6 of 8 Page ID #:6



 1   already in collections, as Defendant was a debt collector attempting to collect upon the subject
 2   debt. Defendant purposely made this threat to confuse and scare Plaintiff into making a payment
 3
     on the subject debt.
 4
             35.        Defendant violated §1692e(10) by making false representations and employing
 5
     deceptive means to induce Plaintiff into paying the subject debt. In order to secure payment of the
 6

 7   subject debt, Defendant led Plaintiff to believe the subject debt was not currently in collections,

 8   but would be considered for collections if she did not make a payment.

 9           36.        Defendant violated §1692e(11) in each of its dunning letters when Defendant failed
10
     to disclose to Plaintiff that it was a debt collector attempting to collect upon a debt and that all
11
     information obtained would be used for that purpose.
12
         b. Violations of FDCPA §1692f
13
             37.        Defendant violated §1692f by unfairly and unconscionably concealing its identity
14

15   as a debt collector attempting to collect the subject debt and threatening to send the subject debt

16   to collections when, in fact, the subject debt was already in collections.
17           38.        As an experienced debt collector, Defendant knew or should have known the
18
     ramifications of using unfair, unconscionable, deceptive, and misleading means to attempt to
19
     collect a debt.
20
     WHEREFORE, Plaintiff JANET MANCILLA requests that this Honorable Court:
21

22       a. Declare that the practices complained of herein are unlawful and violate the aforementioned
             statute;
23
         b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for the
24
             underlying FDCPA violations;
25       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C. §1692k;
26           and
27       d. Award any other relief as this Honorable Court deems just and appropriate.

28
                                                          6
Case 2:21-cv-03441-DSF-MAR Document 1 Filed 04/22/21 Page 7 of 8 Page ID #:7



 1               COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION ACT
 2             39.   Plaintiff restates and realleges paragraphs 1 through 38 as though fully set forth
 3
     herein.
 4
               40.   Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 5
               41.   The subject consumer debt is a “debt” and “consumer debt” as defined by Cal. Civ.
 6

 7   Code § 1788.2(d) and (f).

 8             42.   Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

 9              a. Violations of RFDCPA § 1788.17
10
               43.   The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding
11
     any other provision of this title, every debt collector collecting or attempting to collect a consumer
12
     debt shall comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject
13
     to the remedies in Section 1692k of, Title 15 of the United States Code.”
14

15             44.   As outlined above, through their conduct in attempting to collection upon the

16   subject consumer debt, Defendant violated 1788.17; and 15 U.S.C. §§1692e, e(2), e(5), e(10),
17   e(11) and f of the FDCPA. Defendant engaged in deceptive and noncompliant conduct in its
18
     attempts to collect a debt from Plaintiff, in violation of the RFDCPA.
19
               45.   Defendant willfully and knowingly violated the RFDCPA through its unlawful
20
     collection efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this
21

22   Honorable Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided

23   under Cal. Civ. Code § 1788.30(b).

24

25

26

27

28
                                                         7
Case 2:21-cv-03441-DSF-MAR Document 1 Filed 04/22/21 Page 8 of 8 Page ID #:8



 1   WHEREFORE, Plaintiff, JANET MANCILLA, respectfully requests that this Honorable
 2   Court:

 3            a. Declare that the practices complained of herein are unlawful and violate the
                 aforementioned statute;
 4
              b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 5
              c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
 6               1788.30(b);
 7            d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ.
 8               Code § 1788.30(c); and

 9            e. Award any other relief as this Honorable Court deems just and proper.

10
     Plaintiff demands trial by jury.
11

12

13   Date: April 22, 2021                                 Respectfully submitted,

14                                                        By: /s/ Alexander J. Taylor
                                                          Alexander J. Taylor, Esq.
15                                                        California Bar No. 332334
                                                          Sulaiman Law Group, Ltd.
16                                                        2500 S. Highland Ave, Suite 200
                                                          Lombard, IL 60148
17                                                        Phone: (630) 575-8181
                                                          ataylor@sulaimanlaw.com
18                                                        Counsel for Plaintiff
19

20

21

22

23

24

25

26

27

28
                                                      8
